Title: To George Washington from Daniel Carroll, 10 May 1795
From: Carroll, Daniel
To: Washington, George


          
            Sir,
            Rock Creek [Md.] May 10th 1795
          
          The thursday after your departure, I met Messrs Scott & Thornton at the Office—I observed to them, that, it appeard by some things which had fallen from you, when we were all together, you expected the proceedings agreably to our letter to the Secretary of State, woud have been laid before you; I was surpriz’d to hear, that they had made some communications to you during your Stay at Mount-Vernon, without my privity at the time, or any information thereof during your Stay in the City on your return. I requested to know, among other matters, whether they sent you a Copy of the interrogatories which they thought

proper to put to the Clerk, & of his answers to them, respecting the entry of the 9th of January. I find by what they say, it is incertain, whether they were sent to you, or not—Believing your mind to be considerably taken up, with many and I fear perplexing matters, it is with reluctance I prevail on myself, to request your attention to any thing on my acct, when I take the liberty of desiring you to inform me, whether the interrogatories to the Clerk, & his answers were among the papers Communicated to you. I have the honor to remain with sentiments of the greatest respect, Sir, Yr Most Obt Hble Servt
          
            Danl Carroll
          
        